Title: To John Adams from William Tudor, 3 September 1774
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Boston Sepr. 3d. 1774
     
     This Week has been fruitfull of extraordinary Transactions. I will endeavour to give You some Account of them. Tuesday the Superior Court opened and Mr. Oliver took his Seat as chief Justice. When the grand Jury were called upon to be sworn they all to a Man refus’d taking the Oath, for Reasons committed to Paper, which they permitted the Court, after some Altercation, to read. The Petit Jury unanimously followed the Example of the Grand Jury; their Reasons together with the others You will read in the Masstts. Spy. The Court told them they should consider of their Refusal, and then adjourn’d to next Day. Wednesday Forenoon the Court met, (Chief Justice absent attending Council) and continued all the continued Actions till next Term. They agreed to let us file Complaints and to enter up Judgement on them; which we had imagined they would not consent to, as some of the Judges the first Day had said that if the County would rise and prevent them doing Business generally, they should decline finishing it partially, and the County must thank themselves for the Inconveniences of their own Madness. Thursday C. Justice present. One small Point was argued by Mr. J. Q. and Fitch, a few Complaints read, and after Mr. Fitch, in Complyance with a previous Vote of the Bar, had reccommended four of Us to be admitted to the Atty.’s Oath, the Court adjourn’d to next Day. Friday. This Morning there were a Number of printed Bills stuck up at the Court house and other Parts of the Town, threatening certain Death to any and all the Bar who should presume to attend the Superior Court then sitting. At ten o Clock the Court met (Oliver absent). All the new enter’d Actions were ordered to be continued, as there was no Jury to try them. The following Question was started. Several People who had appeal’d from the Judgements against them on Default at the Inferior Court, finding there would be no Jury, now got their Appeals entered, to prevent an Affirmation of the former Judgements on Complaints and tendered Pleas to Issue. The Question was, whether, as by their Default they could have no Day in the Inferior Court they could claim an Appeal at all. There is a Province Law that seems to favour the Practice, and it has been countenanced by all concerned in conducting the Business, for a very obvious Reason. But though the Practice had permitted Debtors to appeal on Defaults, it had never gone so far as to admit an Entry of them at a Superior Court. The Point was not argued. The Court allow’d the Complaints to be filed notwithstanding the Entry of the Appeals, but would not affirm the Judgements without Time to consider, and they are continued with the rest of the Business till next Term. You had but one in this Predicament. Mr. Hill has promis’d to send you a Minute of your Causes, which renders it unnecessary for me to say any Thing about them. The Court after admitting Nat. Coffin to the Attys. Oath adjourn’d sine Die. Thus ended the Superior Court and is the last common Law Court that will be allowed to sit in this or any other County of the Province. The Proceedings of the Inhabitants of the Counties of Worcester and Middlesex in County meeting assembled will be sent You. A similar Spirit prevails everywhere else. You will see Phips’s, Mason’s, Goldthwait’s and Price’s Declarations of doing no Business under the unconstitutional Acts, in the public Papers—which I should have taken Care to have forwarded you, had I not been assur’d that some Gentlemen of the Committee of Congress had made Provision that each of your Bretheren with yourself should receive by every Opportunity.
     The present State of this Province will lead to the Discussion of a most important Question, and which may not be unsuitable for the Contemplation of the Congress. On the one hand, the Execution of the Acts of Parliament never will be suffered; on the other, this Refusal, which involves in it an intire Stoppage of every Court of Law and a Dismission of all executive public Officers, may plunge Us in Anarchy and Confusion. The People are eager to have Recourse to the first Charter, or adopt some new Mode of Government. Our last Charter is vacated and the Province reduced to a State of Nature. Can there ever be a more favourable Opportunity than the present for claiming, resuming and maintaining the Rights of Mankind, for a thorough Discussion, Definition and Confirmation of them. Great Britain, by her despotic Edicts, has forced Us to the Alternative of either becoming Slaves, or recurring to the Principles of Nature for Protection. Society cannot subsist without Courts of Law and executive Officers. We are Slaves if Acts of Parliament are to regulate our internal Policy, and the Inconveniences we must combat, before a Restoration of our Liberties can be made Us, are too great to brook. What, tell Us, Ye wise Men, what is to be done?
     I would now proceed to give You an Account of the Resignation of Oliver, (Lt. Govr) Danforth, Lee &c. &c. with the movements preceeding them, but I find, on Inquiry, there will be a particular Narative of them in Monday’s Papers, which Capt. Marston will carry with him to Philadelphia.
     Half of our sworn Enemies have resign’d their Seats at the Board, and such a Pannic has seiz’d the rest, that we expect before this Day Week his Excellency will be left without a single Member of his Divan. The Traitors find, that neither Greaves Graves with his Fleet, nor Gage with his Army and Castle, can insure them Protection from the Fury of their abused Countrymen.
     The noble Enthusiasm which has seiz’d the Breasts of our Country­men is as diffusive as it is extraordinary. I will give you one Instance of it, among many others. When our indignant Bretheren march’d to Rutland the other Day, with a Design to make Colo. Murray resign his execrable Post, or force him to fly the County, among several other white headed Sires who compos’d the patriotic Band, there was one eighty Years old, who insisted on accompanying them. They endeavoured to persuade him from it. Told him they did not doubt his Affection to the Cause, and wish’d for his Prayers. But should they meet with Opposition, as his Arm was now nerveless, he would be Expos’d to Hazard without a Possibility of being serviceable. I will go, reply’d the heroic old Man, and shall think myself happy to receive the Ball, which, should I not be there might kill a better Man! Cedite Romani, cedite Graii.
     
      I am, my dear Sir, with great Respect and affection, Your most obliged and very hum. Servt.,
      Will Tudor
     
     
      A Letter from You, Sir, would be a most acceptable Present.
     
    